Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicants on 11/03/21. 
Claims 1, 9, 13 and 17 are amended
Claims 2, 10 and 18 are cancelled
No claims are added
Claims 1, 3-9, 11-17, and 19-20 are pending

Note: 
In independent claims 1, 9 and 17, the claim limitation “generating one or more user-defined metrics and one or more user-defined analytics using the information” is shown in applicants’ originally submitted specification describes this limitation in the following ways:
[0020]: “analytics metrics”, [0031]: “analytics metrics”, [0080]: “metrics for analytics”, [0088]: “"analytics" refers to views or snapshots of data and metrics”, [0098]: “analytics metric”, [0099]: “metrics of analysis”.
Above are some of the examples where the claim limitations are shown in the specification. Here, the specification seems to be using the terms “metrics” and “analytics” interchangeably in some parts of the specification and then as two separate 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-17, and 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1, 3-8 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 9, 11-16 is/are directed to a device/apparatus which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 17, 19-20 is/are directed to a non-transitory computer readable medium which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of 
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “obtaining, information identifying transactions from multiple sources, the transactions related to multiple functional domains of a supply chain associated with at least one industrial process in the industrial process control and automation system; storing, the information in a data store according to a unified model, the unified model representing all of the multiple sources, wherein the storing of the information is based on configuring the unified model by: obtaining a source system model for each of the multiple sources; identifying one or more equipment components and material components for each source system model; mapping each of the identified equipment components and material components to a corresponding component in the unified model; and defining at least one hierarchy between two or more of the identified equipment components and material components; generating, one or more user-defined metrics and one or more user-defined analytics using the information, wherein the user defined metrics are based on: equipment operational transactions which gives a total quantity processed or produced by that unit; and producing or processing capacity of the unit per its design limits.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to receiving data from multiple sources from multiple departments (functional domains in the claim, see spec. [0027]), the information is analyzed and then metrics and analytics are generated related to the data. Managing data from a supply chain associated with an industrial process for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 9 and 17 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A method for assimilation of supply chain and production management (SCPM) for an industrial process control and automation system comprising: by at least one processing device, by the at least one processing device using a display interface, storing, the metrics and the analytics in the data store; providing, visualizations of data related to at least one of planning, scheduling, or accounting to facilitate customization of report templates by a user and allow the user to visualize the SCPM functions; and creating, by the at least one processing device using a configuration client, an association of equipment and material entities of a process in the at least one hierarchy to assimilate and manage production in the industrial process and control system by applying the metrics and the analytics to the configuration client such that the configuration client allows the user to obtain complete or required equipment or material configuration components from the multiple sources using an input from the user; An apparatus for assimilation of supply chain and production management (SCPM) for an industrial process control and automation system comprising: at least one processing device configured to: A non-transitory computer readable medium, for assimilation of supply chain and production management (SCPM) for an industrial process control and automation system, for containing instructions that when executed cause at least one processing device to:”, the claim limitations discussed here are shown in the specification at least in [0031]-[0034]: unified model, [0041]: computing devices, [0049]-[0054]: computing device, [0046]: automation, Figs. 10 and 17 for visualization step. In light of the specification the claim limitations identified above amount to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
As a result, claims 1, 9 and 17 does not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 3-8, 11-16 and 18-20 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claims 3 recite “wherein the information identifying each transaction comprises version information”. As a result, Examiner asserts that dependent claims, such as dependent claims 3-8, 11-16 and 18-20 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A method for assimilation of supply chain and production management (SCPM) for an industrial process control and automation system comprising: by at least one processing device, by the at least one processing device using a display interface, storing, the metrics and the analytics in the data store; providing, visualizations of data related to at least one of planning, scheduling, or accounting to facilitate customization of report templates by a user and allow the user to visualize the SCPM functions; and creating, by the at least one processing device using a configuration client, an association of equipment and material entities of a process in the at least one hierarchy to assimilate and manage production in the industrial process and control system by applying the metrics and the analytics to the configuration client such that the configuration client allows the user to obtain complete or required equipment or material configuration components from the multiple sources using an input from the user; An apparatus for assimilation of supply chain and production management (SCPM) for an industrial process control and automation system comprising: at least one processing device configured to: A non-transitory computer readable medium, for assimilation of supply chain and production management (SCPM) for an industrial process control and automation system, for containing instructions that when executed cause at least one processing device to:”, the claim limitations discussed here are shown in the specification at least in [0031]-[0034]: unified model, [0041]: computing devices, [0049]-[0054]: computing device, [0046]: automation, in light of the specification the claim limitations identified above are insufficient to amount to significantly more. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 9 and 17 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 3-8, 11-16 and 18-20 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 9 and 17. As a result, Examiner asserts that dependent claims, such as dependent claims 3-8, 11-16 and 18-20 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
			
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2009/0319070) Morningred; John Duane et al., and further in view of (US 2014/0324647) IYOOB; ILYAS et al.

As per claims 1, 9 and 17: Morningred shows:
A method comprising (Morningred, [0056]: for controlling a process facility), for assimilation of supply chain and production management (SCPM) for an industrial process control and automation system comprising (Morningred, [0056]: for controlling a process facility), the method comprising: 
An apparatus comprising (Morningred, [0015]), for assimilation of supply chain and production management (SCPM) for an industrial process control and automation system comprising (Morningred, [0056]: for controlling a process facility): 
at least one processing device configured to (Morningred, [0033]):
A non-transitory computer readable medium containing instructions that when executed cause at least one processing device to (Morningred, [0107]: computer readable medium), for assimilation of supply chain and production management (SCPM) for an industrial process control and automation system comprising (Morningred, [0056]: for controlling a process facility):
Obtaining, by at least one processing device, information identifying transactions (applicants specification describes “transaction” as individual components/ steps of a given process within the supply chain, see Fig. 4, [0068]-[0070]. In light of the specification, Morningred shows the above limitations at least in Fig. 8, [0075]-[0078]) from multiple sources, the transactions related to multiple functional domains (applicants specification describes “functional domains” in [0027]: such as production, distribution, and sales) of a supply chain associated with at least one industrial process in an industrial process control and automation system (Morningred, Fig. 8, [0075]-[0078]);
Storing, by the at least one processing device, the information in a data store (Morningred, [0033]: at least one memory capable of storing instructions and data used) according to a unified model, the unified model representing all of the multiple sources (Morningred, [0041]: unified controller 130 here provides model predictive control. [0064]: unified controller 130 may use any suitable model or modeling technique. Also see [0089]), wherein the storing of the information is based on configuring the unified model by (Morningred, [0041]: unified controller 130 here provides model predictive control. [0064]: unified controller 130 may use any suitable model or modeling technique. Also see [0089], [0033]: at least one memory capable of storing instructions and data used); 
further comprising: 
before storing the information according to the unified model, configuring the unified model by (Morningred, [0041]: unified controller 130 here provides model predictive control. [0064]: unified controller 130 may use any suitable model or modeling technique. Also see [0089]): 
obtaining a source system model for each of the multiple sources (Morningred, [0048]: The control/optimization specifications 200 may be received from any of a number of sources depending upon the associated process or group of processes 110, the facility 100, or other factors); 
identifying one or more equipment components and material components for each source system model (Morningred, [0048]: For example, any of the control/optimization specifications 200 may be received from an operator of the control center 105, retrieved from a database or data repository, receive from other local controllers, or received from the global controller 120, Fig. 3, #125a-n, Fig. 8. Here, Fig. 8 shows raw product which reads on “material components”. Further, in [0071]: shows the process facility and all the processes it can perform, including fabrication process, yield segregation/configuration process, assembly process, testing process, packaging process, etc. The processes may run in parallel and may even share equipment at the same facility or separate facilities. [0076]: designated tested parts, [0078]: The system and method are further able to handle the re-entrant dynamics and re-entrant system behaviors that occur in some processing equipment. This reads on “equipment components”. [0071]: the unified controller of the control system reads on “identifying”); 
Regarding the claim limitation below:
“mapping each of the identified equipment components and material components to a corresponding component in the unified model” 
Even though Morningred, [0048]: For example, any of the control/optimization specifications 200 may be received from an operator of the control center 105, retrieved from a database or data repository, receive from other local controllers, or received from the global controller 120, Fig. 3, #125a-n, Fig. 8. Morningred, [0048]: For example, any of the control/optimization specifications 200 may be received from an operator of the control center 105, retrieved from a database or data repository, receive from other local controllers, or received from the global controller 120, Fig. 3, #125a-n, Fig. 8. Here, Fig. 8 shows raw product which reads on “material components”. Further, in [0071]: shows the process facility and all the processes it can perform, including fabrication process, yield segregation/configuration process, assembly process, testing process, packaging process, etc. The processes may run in parallel and may even share equipment at the same facility or separate facilities. [0076]: designated tested parts, [0078]: The system and method are further able to handle the re-entrant dynamics and re-entrant system behaviors that occur in some processing equipment. This reads on “equipment components”. [0071]: the unified controller of the control system reads on “identifying”. Morningred does not explicitly show “mapping” as is recited in the claim above. 
Iyoob shows “mapping” at least in [0035]: Broadly speaking, the catalog supports an abstraction of marketplace services and categorizations that then maps to provider specific catalog line items.  A VM service on Savvis maps to vCPU, memory and local storage services with OS templates. [0055]: Examples of such cloud services integration functionalities include, but are not limited to, pre-built jCloud API based adapters; built jCloud and REST API based adapters; support for custom adapters; adapters map to a common model for provisioning changes and asset discovery; metadata-driven configuration options enable dynamic UI for provider capabilities (e.g., memory, cpu, storage, OS templates); and map provisioning tasks to be automated or workflow-based. [0059]: These provisioning adapters are separate `classes/libraries` that implement specific provisioning APIs at the level of each operation mapped to the provider API.  
Reference Morningbred and Reference Iyoob are analogous prior art to the claimed invention because both primary reference and secondary reference are concerned with supply chain management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Iyoob in the system of Morningbred, in order to provide for a system that manages a comprehensive model of public/private cloud services supply and business services demand of the cloud service consumer's as taught by Reference Iyoob ([0003]) so that the process of employee management can be made more efficient and effective.
Regarding the claim limitations below:
“defining at least one hierarchy between two or more of the identified equipment components and material components” 
Morningred, [0038]: In a discrete supply chain process, a step/impulse response can be assigned a probability of occurrence.  For example, a probability can be assigned to the likelihood that a transportation time is three days or less for a package shipped from source A to destination B, Fig. 7 and 8. Morningred, [0048]: For example, any of the control/optimization specifications 200 may be received from an operator of the control center 105, retrieved from a database or data repository, receive from other local controllers, or received from the global controller 120, Fig. 3, #125a-n, Fig. 8. Here, Fig. 8 shows raw product which reads on “material components”. Further, in [0071]: shows the process facility and all the processes it can perform, including fabrication process, yield segregation/configuration process, assembly process, testing process, packaging process, etc. The processes may run in parallel and may even share equipment at the same facility or separate facilities. [0076]: designated tested parts, [0078]: The system and method are further able to handle the re-entrant dynamics and re-entrant system behaviors that occur in some processing equipment. This reads on “equipment components”. [0071]: the unified controller of the control system reads on “identifying”. However, Morningred does not explicitly show “defining at least one hierarchy”. Iyoob shows “defining at least one hierarchy” at least in [0058] pre-defined CSB service taxonomy (e.g., hierarchical); pre-loaded catalog(s) (e.g., for cloud providers, private clouds, security services, network services, managed services; pre-built adapters for available cloud service providers; pre-defined provisioning workflows for all services pre-loaded in the catalog(s); sourcing comparator content for cloud service provider offerings; pre-defined subscription packages; user roles and dashboards; pre-defined email templates for user registration, provisioning status, order status & process steps, alert notifications, and task notifications; and pre-built integration for support.
Reference Morningbred and Reference Iyoob are analogous prior art to the claimed invention because both primary reference and secondary reference are concerned with supply chain management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Iyoob in the system of Morningbred, in order to provide for a system that manages a comprehensive model of public/private cloud services supply and business services demand of the cloud service consumer's as taught by Reference Iyoob ([0003]) so that the process of employee management can be made more efficient and effective.
Regarding the claim limitations, “generating one or more user-defined metrics and one or more user-defined analytics using the information, wherein the user defined metrics are based on:” Applicants specification shows the above limitations at least in [0088]: “"analytics" refers to views or snapshots of data and metrics”. In light of this description, Morningred does not explicitly show “metrics and analytics”. As such, Morningred also does not show the following two limitations:
 “generating, by the at least one processing device, one or more user-defined metrics and one or more user-defined analytics using the information, wherein the user defined metrics are based on; and 
Storing, by the at least one processing device, the metrics and the analytics in the data store.”
Morningred does show “user-defined” at least in ([0093]: At each control interval, forecasts can be adjusted (in user configurable manners) for deviations of the actual supply or demand quantities from their respective forecasts.  Future weekly or other forecasts can be adjusted likewise at the beginning of each new week or other time period. Also see [0081]: which shows user defined time periods).
Secondary Reference Iyoob shows “metrics” (at least in [0038]: track ROI and TCO metrics, [0041]: metric parameter, [0047]: business and IT metrics, and establishing performance benchmarks, [0067]: A cloud performance data mart engine 274 of the CSB platform 202 is configured to automatically aggregate and correlate metrics for cloud service criteria such as, for example, demand, capacity, utilization, performance, cost, and risk for multiple application architecture and cloud resources across many environments and virtual data centers), further, Reference Iyoob shows “analytics” (at least in Figs. 7 and 8, a snapshot of spending metrics, also see [0082]-[0085], Figs. 9 and 10, a snapshot of how the metric data is forecasted into the future).
Further, Iyoob also shows “capacity” at least in [0038]: track ROI and TCO metrics, [0041]: metric parameter, [0047]: business and IT metrics, and establishing performance benchmarks, [0067]: A cloud performance data mart engine 274 of the CSB platform 202 is configured to automatically aggregate and correlate metrics for cloud service criteria such as, for example, demand, capacity, utilization, performance, cost, and risk for multiple application architecture and cloud resources across many environments and virtual data centers.
Reference Morningbred and Reference Iyoob are analogous prior art to the claimed invention because both primary reference and secondary reference are concerned with supply chain management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Iyoob in the system of Morningbred, in order to provide for a system that manages a comprehensive model of public/private cloud services supply and business services demand of the cloud service consumer's as taught by Reference Iyoob ([0003]) so that the process of employee management can be made more efficient and effective.
Further, regarding the claim limitations:
“equipment operational transactions which gives a total quantity processed or produced by that unit; and 
producing or processing capacity of the unit per its design limits; and 
providing, by the at least one processing device using a display interface, visualizations of data related to at least one of planning, scheduling, or accounting to facilitate customization of report templates by a user and allow the user to visualize the SCPM functions; and 
creating, by the at least one processing device using a configuration client, an association of equipment and material entities of a process in the at least one hierarchy to assimilate and manage production in the industrial process and control system by applying the metrics and the analytics to the configuration client such that the configuration client allows the user to obtain complete or required equipment or material configuration components from the multiple sources using an input from the user.”
Morningbred shows:
equipment operational transactions which gives a total quantity processed or produced by that unit (applicants specification describes “transaction” as individual components/ steps of a given process within the supply chain, see Fig. 4, [0068]-[0070]. In light of the specification, Morningbred shows the above limitations at least in Fig. 8, [0075]-[0078]);
Morningbred does not show capacity in the claim limitation below, Morningbred shows control limit at least in [0084], [0091] describe production limit. However, Iyoob shows the limitation below:
“producing or processing capacity of the unit per its design limits”
 (at least in [0038]: track ROI and TCO metrics, [0041]: metric parameter, [0047]: business and IT metrics, and establishing performance benchmarks, [0067]: A cloud performance data mart engine 274 of the CSB platform 202 is configured to automatically aggregate and correlate metrics for cloud service criteria such as, for example, demand, capacity, utilization, performance, cost, and risk for multiple application architecture and cloud resources across many environments and virtual data centers).
Morningbred shows:
“providing, by the at least one processing device using a display interface, visualizations of data related to at least one of planning, scheduling, or accounting to facilitate customization of report templates by a user and allow the user to visualize the SCPM functions; and” 
Morningred, Fig. 8, [0075] - [0078], Morningred, [0041]: unified controller 130 here provides model predictive control. [0064]: unified controller 130 may use any suitable model or modeling technique. Also see [0089]. Further, Morningred shows in [0035]: The global controller 120 is associated with each of the local controller’s 125a-125f and the unified controller 130 to allow communication of information between the controllers.  The global controller 120 directly or indirectly monitors characteristics of the associated processes 110a-110f (such as status, temperature, pressure, flow rate, inventory, current, voltage, power, utilization, efficiency, or cost and other economic factors), such as through the local controllers 125a-125f.  Depending upon the specific implementation, this monitoring may be of an individual process, a group of processes, the facility 100, or multiple facilities 100).
However, Morningbred does not explicitly show “visualization” and “customization”. Iyoob shows “visualization” and “customization” ([0038]: a design module 220 of the CSB platform 202 enables (e.g., via a CSB platform access portal interface (i.e., part of the self-service fulfillment module 219) of the CSB platform 202) comprehensive cloud planning services (i.e., solution design and aggregation functionality) …. information generated and tasks implemented using the design module 220 include, but are not limited to, visual architecture management; solution design and aggregation; application definition and management; and solution scenario design. [0062] Users of the CSB platform 220 can design their virtual data centers through a visual user-friendly console. Once the design is finalized, it goes through an authorization workflow, followed by an approvals process that is all fully automated through the CSB platform 220. Such an authorization workflow is critical to maintain complete control of the procurement process. [0084]: FIGS. 7 and 8, for each of the cloud accounts 402, the cloud account spending summary 400 includes a sub-account display selector 410. Selection of the sub-account display selector 410 for a particular one of the cloud accounts 402 causes a cloud service consumer account spending summary 412 (FIG. 8) for the particular one of the cloud accounts 402 to be prepared and displayed. [0088]: The daily cost ledger 450 can be displayed by selection of a data point on the cloud services data graph 424 that corresponds to the current amount spent 416 on cloud services for the particular one of the cloud service consumer accounts 414.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Iyoob in the system of Morningbred, in order to provide for a system that manages a comprehensive model of public/private cloud services supply and business services demand of the cloud service consumer's as taught by Reference Iyoob ([0003]) so that the process of employee management can be made more efficient and effective.
Morningbred shows
“creating, by the at least one processing device using a configuration client, an association of equipment and material entities of a process in the at least one hierarchy to assimilate and manage production in the industrial process and control system by applying the metrics and the analytics to the configuration client such that the configuration client allows the user to obtain complete or required equipment or material configuration components from the multiple sources using an input from the user.” 
Morningred, Fig. 8, [0075]-[0078], Morningred, [0041]: unified controller 130 here provides model predictive control. [0064]: unified controller 130 may use any suitable model or modeling technique. Also see [0089]. Further, Morningred shows in [0035]: The global controller 120 is associated with each of the local controller’s 125a-125f and the unified controller 130 to allow communication of information between the controllers.  The global controller 120 directly or indirectly monitors characteristics of the associated processes 110a-110f (such as status, temperature, pressure, flow rate, inventory, current, voltage, power, utilization, efficiency, or cost and other economic factors), such as through the local controllers 125a-125f.  Depending upon the specific implementation, this monitoring may be of an individual process, a group of processes, the facility 100, or multiple facilities 100.
However, Morningbred does not explicitly show “visualization” and “customization”. Iyoob shows “visualization” and “customization” ([0038]: a design module 220 of the CSB platform 202 enables (e.g., via a CSB platform access portal interface (i.e., part of the self-service fulfillment module 219) of the CSB platform 202) comprehensive cloud planning services (i.e., solution design and aggregation functionality) …. information generated and tasks implemented using the design module 220 include, but are not limited to, visual architecture management; solution design and aggregation; application definition and management; and solution scenario design. [0062] Users of the CSB platform 220 can design their virtual data centers through a visual user-friendly console. Once the design is finalized, it goes through an authorization workflow, followed by an approvals process that is all fully automated through the CSB platform 220. Such an authorization workflow is critical to maintain complete control of the procurement process. [0084]: FIGS. 7 and 8, for each of the cloud accounts 402, the cloud account spending summary 400 includes a sub-account display selector 410. Selection of the sub-account display selector 410 for a particular one of the cloud accounts 402 causes a cloud service consumer account spending summary 412 (FIG. 8) for the particular one of the cloud accounts 402 to be prepared and displayed. [0088]: The daily cost ledger 450 can be displayed by selection of a data point on the cloud services data graph 424 that corresponds to the current amount spent 416 on cloud services for the particular one of the cloud service consumer accounts 414.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Iyoob in the system of Morningbred, in order to provide for a system that manages a comprehensive model of public/private cloud services supply and business services demand of the cloud service consumer's as taught by Reference Iyoob ([0003]) so that the process of employee management can be made more efficient and effective.

As per claims 3, 11 and 19: 
wherein the information identifying each transaction comprises version information (Applicants originally submitted specification describes “version information” in [0030]: “right version of data”, which is understood as format of data. In light of this description, Morningred does not show format of data as such, Morningred does not show the above limitation). 
Iyoob shows the above limitations at least in [0086]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Iyoob in the system of Morningbred, in order to provide for a system that manages a comprehensive model of public/private cloud services supply and business services demand of the cloud service consumer's as taught by Reference Iyoob ([0003]) so that the process of employee management can be made more efficient and effective.

As per claims 4, 12, and 20: Morningred shows:
wherein at least one of the identified transactions comprises a case having an anticipated case transaction time, the method further comprising (Morningred, [0039]: in a discrete manufacturing or supply chain process, the probability value p of a particular step/impulse response can change over time. For the purposes of this disclosure, the time in which a response is expected to occur is referred to as the response horizon): 
dividing the case transaction time into multiple case periods (Morningred, [0040]: In a discrete process, there are often many different grades, runs, or batches, and the model for each in a discrete process has to be appropriately scheduled. Lastly, in a continuous process, the execution frequency is often high, typically on the order of per minute or per second.  In a discrete supply chain process, the execution frequency is often low, typically on the order of hours, days, or weeks); 
processing the at least one transaction according to the case periods (Morningred, [0040]: In a discrete process, there are often many different grades, runs, or batches, and the model for each in a discrete process has to be appropriately scheduled. Lastly, in a continuous process, the execution frequency is often high, typically on the order of per minute or per second.  In a discrete supply chain process, the execution frequency is often low, typically on the order of hours, days, or weeks); and 
separately storing information associated with each case period in the data store (Morningred, [0036], [0041]-[0042]).

As per claims 5 and 13: 
Regarding the claim limitations below: 
Wherein the at least one processing device is further configured to receive the information from the multiple sources is communicated to the unified model using a service oriented architecture interface.
Morningred does not explicitly show “service oriented architecture interface” even though an SOA based interface is used all throughout Morningred’s disclosure.
Iyoob shows “service oriented architecture interface” (Iyoob shows the above limitations at least in [0032], [0059]-[0064]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Iyoob in the system of Morningbred, in order to provide for a system that manages a comprehensive model of public/private cloud services supply and business services demand of the cloud service consumer's as taught by Reference Iyoob ([0003]) so that the process of employee management can be made more efficient and effective.

As per claims 6 and 14: 
Regarding the claim limitations below: 

wherein the multiple sources comprise two or more of an actuals system, a scheduling system, and an enterprise resource planning system.
Morningred does not explicitly show “enterprise resource planning system” even though an ERP system is used all throughout Morningred’s disclosure.
Iyoob shows “enterprise resource planning system” (Iyoob shows the above limitations at least in [0007], [0057]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Iyoob in the system of Morningbred, in order to provide for a system that manages a comprehensive model of public/private cloud services supply and business services demand of the cloud service consumer's as taught by Reference Iyoob ([0003]) so that the process of employee management can be made more efficient and effective.

As per claims 7 and 15: Morningred shows:
wherein the multiple functional domains comprise at least one of: production and distribution (Morningred, [0008], [0037]: distribution, [0011], [0036]: production).

As per claims 8 and 16: 
Regarding the claim limitations below: 
wherein the data store comprises a common relational database that consolidates the information from the multiple sources.
Morningred does not explicitly show “consolidating information” even though receiving and aggregating information from many sources is shown all throughout Morningred’s disclosure.
Iyoob shows “consolidating information” (Iyoob shows the above limitations at least in [0009], [0034]-[0040], [0047], [0061]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Iyoob in the system of Morningbred, in order to provide for a system that manages a comprehensive model of public/private cloud services supply and business services demand of the cloud service consumer's as taught by Reference Iyoob ([0003]) so that the process of employee management can be made more efficient and effective.

Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 8-10 of applicants’ remarks that “Further, Applicants disclose at paragraph [0030] that even upon achieving reliable integration, there may still be difficulties catering to the needs of different functional users, such as getting the right level of visibility of cross-functional data, configurable analytics, and collaboration among functional users. Each system or application can use its own version of functional data, and after integration it becomes challenging to functional users to pick or coordinate with the right version of data. Different systems or applications can use different plan horizons for planning, scheduling, and actual monitoring, and functional users need to apply an appropriate level of aggregation or proration to derive accurate results.” (See applicants’ remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Applicants arguments related to the improvements in the field of invention are not persuasive. The claim limitations are solving a business problem not a technical problem. As is discussed in the 101 rejection above, 2A prong 1, the claims are concerned with receiving data from multiple sources from multiple departments (functional domains in the claim, see spec. [0027]), the information is analyzed and then metrics and analytics are generated related to the data. Managing data from a supply chain associated with an industrial process for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts.
Just because a claim discloses a specific solution to a particular problem does not automatically render it patent eligible. See Bilski v. Kappos, 561 U.S. 593, 599–601 (2010) (concluding that claims fell outside section 101 notwithstanding the fact that they disclosed a very specific method of hedging against price increases); Parker v. Flook, 437 U.S. 584, 593 (1978) (rejecting the argument “that if a process application implements a principle in some specific fashion, it automatically falls within the patentable subject matter of § 101”); and Alice v. CLS Bank, 134 S. Ct. 2347, 2358–60 (2014) (claims fell outside of 35 U.S.C. 101 even though they described a very specific method for conducting intermediated settlement).

Applicant’s Argument #2
Applicants argue on page(s) 9-15 of applicants’ remarks that “The claimed invention recites, providing, by the at least one processing device using a display interface, visualizations of data related to at least one of planning, scheduling, or accounting to facilitate customization of report templates by a user and allow the user to visualize the SCPMfunctions…. Further, Applicants disclose at paragraph [0049] that the visualization clients 112 provide users with the ability to customize and use report templates per the users' needs ... paragraph [0051] of Applicants' specification, the configuration client 114 can create associations of equipment and material entities of a process in a hierarchical relationship, which can be based on any physical or logical association. This hierarchical relationship can be independent across each of the external source systems 104, as well as for the unified model. The configuration client 114 can facilitate analytics on selected process equipment or materials from these hierarchy associations.” (see applicants’ remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Please see 101 rejection above 2A prong 2 for details. The claim limitations discussed here are shown in the specification at least in [0031]-[0034]: unified model, [0041]: computing devices, [0049]-[0054]: computing device, [0046]: automation, in light of the specification the claim limitations identified above amount to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
Here, the claim limitations are not integrating the abstract idea into a practical application. The claims are merely using existing technology to perform the steps discussed under 2A prong 1 above. 
For example, a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields. See MPEP 2106.05(h) concerning generally linking use of a judicial exception to a particular technological environment or field of use, including a discussion of the exemplars provided herein, which are based on Bilski, 561 U.S. at 612, and Flook, 437 U.S. at 588–90. Thus, the mere application of an abstract method of organizing human activity in a particular field is not sufficient to integrate the judicial exception into a practical application.

Applicant’s Argument #3
Applicants argue on page(s) 15-17 of applicants remarks that the prior art does not show “Further, as disclosed at paragraph [0051] and [0052] of Applicants' specification, the configuration client 114 can create associations of equipment and material entities of a process in a hierarchical relationship, which can be based on any physical or logical association. This hierarchical relationship can be independent across each of the external source systems 104, as well as for the unified model. The configuration client 114 can facilitate analytics on selected process equipment or materials from these hierarchy associations. The configuration client 114 allows the user to obtain complete or required parts of configuration information using simple user inputs (such as one or more mouse clicks) from a client device anywhere on a network. The configuration client 114 can track configuration changes and notify users about configuration changes.” (see applicants remarks for more details). 
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
It should be noted that the above claim limitation is shown by applicant’s originally submitted specification at least in [0051], as follows:
[0051] The configuration client 114 can create associations of equipment and material entities of a process in a hierarchical relationship, which can be based on any physical or logical association. This hierarchical relationship can be independent across each of the external source systems 104, as well as for the unified model. The configuration client 114 can facilitate analytics on selected process equipment or materials from these hierarchy associations. A configuration of metric overrides can be created for specific entities. The configuration client 114 may include auxiliary features that can quickly point to items defined across the external source systems 104 within the unified model to ensure full coverage.
In light of this description, Morningred shows in Fig. 8, [0075]-[0078], Morningred, [0041]: unified controller 130 here provides model predictive control. [0064]: unified controller 130 may use any suitable model or modeling technique. Also see [0089]. Further, Morningred shows in [0035]: The global controller 120 is associated with each of the local controller’s 125a-125f and the unified controller 130 to allow communication of information between the controllers.  The global controller 120 directly or indirectly monitors characteristics of the associated processes 110a-110f (such as status, temperature, pressure, flow rate, inventory, current, voltage, power, utilization, efficiency, or cost and other economic factors), such as through the local controllers 125a-125f.  Depending upon the specific implementation, this monitoring may be of an individual process, a group of processes, the facility 100, or multiple facilities 100.

Applicant’s Argument #4
Applicants argue on page(s) 16-17 of applicants remarks that the prior art does not show “Secondly, Applicants submit that none of the references teach or suggest mapping each of the identified equipment components and material components to a corresponding component in the unified model, and defining at least one hierarchy between two or more of the identified equipment components and material components, as recited in the amended claims 1, 9 and 17.” (See applicants’ remarks for more details). 
Response to Argument #4
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding the claim limitation below:
“mapping each of the identified equipment components and material components to a corresponding component in the unified model” 
Even though Morningred, [0048]: For example, any of the control/optimization specifications 200 may be received from an operator of the control center 105, retrieved from a database or data repository, receive from other local controllers, or received from the global controller 120, Fig. 3, #125a-n, Fig. 8. Morningred, [0048]: For example, any of the control/optimization specifications 200 may be received from an operator of the control center 105, retrieved from a database or data repository, receive from other local controllers, or received from the global controller 120, Fig. 3, #125a-n, Fig. 8. Here, Fig. 8 shows raw product which reads on “material components”. Further, in [0071]: shows the process facility and all the processes it can perform, including fabrication process, yield segregation/configuration process, assembly process, testing process, packaging process, etc. The processes may run in parallel and may even share equipment at the same facility or separate facilities. [0076]: designated tested parts, [0078]: The system and method are further able to handle the re-entrant dynamics and re-entrant system behaviors that occur in some processing equipment. This reads on “equipment components”. [0071]: the unified controller of the control system reads on “identifying”. Morningred does not explicitly show “mapping” as is recited in the claim above. 
Iyoob shows “mapping” at least in [0035]: Broadly speaking, the catalog supports an abstraction of marketplace services and categorizations that then maps to provider specific catalog line items.  A VM service on Savvis maps to vCPU, memory and local storage services with OS templates. [0055]: Examples of such cloud services integration functionalities include, but are not limited to, pre-built jCloud API based adapters; built jCloud and REST API based adapters; support for custom adapters; adapters map to a common model for provisioning changes and asset discovery; metadata-driven configuration options enable dynamic UI for provider capabilities (e.g., memory, cpu, storage, OS templates); and map provisioning tasks to be automated or workflow-based. [0059]: These provisioning adapters are separate `classes/libraries` that implement specific provisioning APIs at the level of each operation mapped to the provider API.  
Reference Morningbred and Reference Iyoob are analogous prior art to the claimed invention because both primary reference and secondary reference are concerned with supply chain management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Iyoob in the system of Morningbred, in order to provide for a system that manages a comprehensive model of public/private cloud services supply and business services demand of the cloud service consumer's as taught by Reference Iyoob ([0003]) so that the process of employee management can be made more efficient and effective.
Regarding the claim limitations below:
“defining at least one hierarchy between two or more of the identified equipment components and material components” 
Morningred, [0038]: In a discrete supply chain process, a step/impulse response can be assigned a probability of occurrence.  For example, a probability can be assigned to the likelihood that a transportation time is three days or less for a package shipped from source A to destination B, Fig. 7 and 8. Morningred, [0048]: For example, any of the control/optimization specifications 200 may be received from an operator of the control center 105, retrieved from a database or data repository, receive from other local controllers, or received from the global controller 120, Fig. 3, #125a-n, Fig. 8. Here, Fig. 8 shows raw product which reads on “material components”. Further, in [0071]: shows the process facility and all the processes it can perform, including fabrication process, yield segregation/configuration process, assembly process, testing process, packaging process, etc. The processes may run in parallel and may even share equipment at the same facility or separate facilities. [0076]: designated tested parts, [0078]: The system and method are further able to handle the re-entrant dynamics and re-entrant system behaviors that occur in some processing equipment. This reads on “equipment components”. [0071]: the unified controller of the control system reads on “identifying”. However, Morningred does not explicitly show “defining at least one hierarchy”. Iyoob shows “defining at least one hierarchy” at least in [0058] pre-defined CSB service taxonomy (e.g., hierarchical); pre-loaded catalog(s) (e.g., for cloud providers, private clouds, security services, network services, managed services; pre-built adapters for available cloud service providers; pre-defined provisioning workflows for all services pre-loaded in the catalog(s); sourcing comparator content for cloud service provider offerings; pre-defined subscription packages; user roles and dashboards; pre-defined email templates for user registration, provisioning status, order status & process steps, alert notifications, and task notifications; and pre-built integration for support.
Reference Morningbred and Reference Iyoob are analogous prior art to the claimed invention because both primary reference and secondary reference are concerned with supply chain management.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Iyoob in the system of Morningbred, in order to provide for a system that manages a comprehensive model of public/private cloud services supply and business services demand of the cloud service consumer's as taught by Reference Iyoob ([0003]) so that the process of employee management can be made more efficient and effective.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iqbal reference (NPL reference) shows a comprehensive review of various industrial robots in context of their applications. Of the four challenging subjects listed above, the first two aspects; control and trajectory planning are discussed. The review can be a good resource to select a robotic manipulator as per requirements in addition to enhancing the understanding of the robots in industries. For engineering students, this systematic review can act as a good source of motivation to conduct research in the allied areas. Because of versatility of related fields in the development of industrial manipulators, this state-of-the art can bridge the gap between theoretical academic knowledge and practical industrial requirements. For professionals, this article is anticipated to serve as a reference while designing similar systems (page 917 (last paragraph of column 2) – page 918 (last paragraph of column 1)).
Zeljko reference (NPL reference) shows in enterprise integration, one of the most complex tasks is to map elements of various interfaces to each other. These interfaces often transport data in different ways. This means that some form of data transformation is needed. We present an approach where structural and semantic models of the interfaces can be used together to automate or semi-automate this otherwise tedious and error prone manual process. Some of the possible criteria for interface element mapping are shown, along with semantic conflicts and how they are detected and resolved. We also present a prototype tool, including an overview of its architecture that enables us to test our approach and have a real-world runnable implementation that is deployable on an enterprise service bus runtime. Finally, we show how some of the steps in the mapping and conflict resolution process could be made configurable by the user, making the integration developer agnostic with respect to the technical implementation of the involved systems (abstract).
Wolf Gerrit et al. (Foreign reference) shows a field device and method for starting up an industrial automation network, wherein to allow virtual start-up of at least one field device, an field device integration package is provided, whose user interface plug-in has an extension that allows a software tool to access a simulation model for the behavior of the at least one field device, and upon virtual start-up, the simulation model is used to reproduce the response of the field device, where a process model or interfacing of an external process model via a co-simulation coupling can also be used to stimulate the reproduced field device behavior, and where because the models with the FDI package are provided by the field device manufacturer, correct simulation and hence minimization of the risks upon start-up of industrial installations can be expected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624